Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 4/28/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   Claim 22 states “wherein said liquid composition is prepared by mixing, immediately before injection, a liquid A… and a liquid B.”  The term “immediately” is a relative term which renders the claim indefinite.  The term “immediately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s unclear how much time may elapse between the mixing step and the injection step for the mixing step to be considered done “immediately” prior to the injection step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368206 to Alqathami in view of US 20180214551 to Townley.  Alqathami discloses a method of radiotherapy to destroy or weaken tumors cells (killing solid cancer cells or inhibiting growth of solid cancer cells) which comprises injecting an effective amount of a liquid composition comprising containing as an active component methyltriethoxysilane (an ethoxy-containing compound which undergoes a polycondensation reaction in a cellular tissue after injection; an ethoxy-containing silicon compound; a ethoxylsilane compound) into a solid cancer, wherein the methyltriethoxysilane is cured (undergoes a polycondensation reaction forming a  cured nanocomposite covalently bound to the tumor) and carrying out radiotherapy on the tumor (abstract; paragraphs 1, 13-33, 66, 74, 91-92, 100; claims 1, 8-9, and 19).  The method further comprises co-administering butyl cyanoacrylate (paragraph 66).  Although Alqathami does not specify n-butyl, iso-butyl, or t-butyl, there are only three isomers for butyl, n-butyl, iso-butyl, and t-butyl, and the artisan would immediately envision n-butyl, iso-butyl, and t-butyl for the butyl cyanoacrylate of Alqathami.   The composition acts as an X-ray contrast agent or MRI contrast agent (paragraphs 6, 8, 10, 13, 24, 60, 87, claim 1).   The cancer may be lung cancer (paragraphs 9 and 84).
Alqathami fails to teach incorporation of a transition metal ethoxide.
Townley teaches that tumors may be effectively killed by an embolization technique comprising administering a particle prepared from a metal oxide precursor including titanium ethoxide (a transition metal ethoxide) (abstract; paragraphs 2-3 and 60).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to perform co-therapy on the patient of Alqathami comprising a combined method of the method of Alqathami in combination with the embolization method of Townley comprising administering a particle prepared from a metal oxide precursor including titanium ethoxide.  The rationale for this is that combining the method of Townley with the method of Alqathami will allow the cancer to be killed by two different mechanisms, thereby increasing the efficacy of treatment.  The expectation of success is high, as both Alqathami and Townley teach that their methods are effective to treat cancer, k combining the methods will allow the cancer to be treated by two different mechanisms, thereby increasing the efficacy of the treatment.   It would have been obvious to prepare the liquid by mixing, immediately before injection, a liquid A comprising the ehtyoxy-containing compound and said transition metal ethoxyide compound and a liquid B comprising said cycanoacrylate-based monomer.  The rationale for this is that this will allow combining of the two agents for the method of co-therapy.  By combining the agents of Townley with the agents of Alqathami immediately before injection will allow the cancer to be killed by two different mechanisms, thereby increasing the efficacy of treatment.  

Response to Arguments
Applicant argues that Alqathami doesn’t teach injection of its composition into solid cancer nor teach killing solid or inhibiting the growth of solid cancer cells, but by contrast, teaches a method of detecting the border of the tumor by injecting the composition near cancer cells.  Applicant argues that Alqathami doesn’t teach that its liquid composition is injected in an amount effective to kill solid cancer cells or inhibit growth of solid cancer cells in cellular tissue of the patient.  Applicant argues that Alqathami discloses a brachytherapy strand formed outside the body, and this embodiment would not read on the claimed invention.  Applicant argues that none of the references teach killing cancer by the solidification of a resin, as required by the instant preamble.   Applicant argues that in the method of Townley, cancer cells are killed by occluding blood vessels with embolization particles. In contrast, the method of Alqathami is a method of detecting cancer tissue, and Alqathami does not teach killing cancer cells.    In the method of Townley, the transition metal ethoxide is used as a precursor of metal oxide, and is an essential constituent of the embolization particles. Transition metal ethoxide is used as a precursor for forming the metal oxide before the injection of the particles, and thus the precursor is not injected into the body.  The precursor is converted to metal oxide before being injected into the body.  By adding a transition metal ethoxide, the time required for hardening of the composition is much reduced, in contrast to the composition of Alqathami which requires as long as one hour to harden.

Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that Alaqathami does not teach killing cancer cells, the examiner’s response is that Alqathami teaches a method of radiotherapy to destroy or weaken tumors cells (killing solid cancer cells or inhibiting growth of solid cancer cells) which comprises injecting an effective amount of a liquid composition comprising containing as an active component methyltriethoxysilane (an ethoxy-containing compound which undergoes a polycondensation reaction in a cellular tissue after injection) into a solid cancer, wherein the methyltriethoxysilane is cured (undergoes a polycondensation reaction) forming a cured nanocomposite covalently bound to the tumor) and carrying out radiotherapy on the tumor.  Regarding applicant’s argument that Alqathami doesn’t teach that its liquid composition is injected in an amount effective to kill solid cancer cells or inhibit growth of solid cancer cells in cellular tissue of the patient, the examiner’s response is that Alqathami expressly teaches that the radiotherapy method destroys (kill) or weakens (inhibits the growth of) cancer cells (paragraph 74).  Regarding applicant’s argument that Alqathami does not teach injecting its composition into solid cancer, the examiner’s response is that Alqathami does teach injecting its composition into solid cancer, as it must be injected into cancerous tissue (solid cancer) in order to reach the individual tumors and cancer cells.  Alqathami teaches that the border of the tumor may be well-defined from the non-tumor tissue of the subject or may be intermingled with non-tumor tissue and difficult to discern (paragraph 83).  In order to reach the border of a tumor in solid cancer wherein the solid cancer is a mixture of intermingled tumor and non-tumor tissue, the composition would need to be injected into the solid cancer.  Further, Alqathami teaches that during surgical procedures, the border of the tumor may be defined as the edge or border of the tissue removed in cancer surgery (paragraph 83).  In order to reach the edge or border of the tumor that is to be removed in cancer surgery would require injecting into the solid cancer to reach the edge or border of the tumor that is to be removed in cancer surgery.  For the sake of argument, if Alqathami did not teach injecting the composition into solid cancer, which the examiner does not concede, the artisan in reading Alqathami, would immediately envision the option of injecting the composition directly into cancer cells.  In so doing, the composition would label the cancer cells for radiotherapy, and the composition, being concealed in the cancer cells, would be protected from being from separated from the cancer cells during the cancer cell’s migration through the body.  Regarding applicant’s argument that treatment of a brachytherapy strand would not read on the claimed invention, the examiner’s response is that a reference is not limited to examples and preferred examples, but may be relied on for all that it teaches.  Regarding applicant’s argument that that none of the references teach killing cancer by the solidification of a resin, as required by the instant preamble, the examiner’s response is that killing cancer by the solidification of a resin doesn’t appear in the present preamble or claims.    Regarding applicant’s argument that that in the method of Townley, cancer cells are killed by occluding blood vessels with embolization particles, while in the method of Alqathami, cancer cells are not killed, the examiner’s response is that cancer cells are killed in both the method of Townley and the method of Alqathami.  Alqathami teaches a method of radiotherapy to destroy or weaken tumors cells (killing solid cancer cell) which comprises injecting an effective amount of a liquid composition comprising containing as an active component methyltriethoxysilane (an ethoxy-containing compound which undergoes a polycondensation reaction in a cellular tissue after injection) into a solid cancer, wherein the methyltriethoxysilane is cured (undergoes a polycondensation reaction) forming a cured nanocomposite covalently bound to the tumor) and carrying out radiotherapy on the tumor.  Alqathami expressly teaches that the method is used to destroy (kill) or weaken (inhibit growth of) solid cancer cells (paragraph 74).   Regarding applicant’s argument that, in the method of Townely, the transition metal ethoxide is used as a precursor for forming the metal oxide before the injection of the particles, and thus the precursor is not injected into the body, the examiner’s response is that, due to reaction inefficiency inherent in all chemical reactions, a residual amount of the precursor will be present, however small, in the final particles, and thus be injected with the final particles into the patient.  Regarding applicant’s argument that by adding a transition metal ethoxide, the time required for hardening of the composition is much reduced, in contrast to the composition of Alqathami which requires as long as one hour to harden, the examiner’s response is that the artisan, in reading Alqathami, would understand that the composition cures quickly after exposure to water or moisture (paragraph 65), and would not see a conflict between the timing of the method of Townley and the timing of the method of in Alqathami.   The examiner maintains that it would have been obvious to perform co-therapy on the patient of Alqathami comprising a combined method of the method of Alqathami in combination with the embolization method of Townley comprising administering a particle prepared from a metal oxide precursor including titanium ethoxide.  The rationale for this is that combining the method of Townley with the method of Alqathami will allow the cancer to be killed by two different mechanisms, thereby increasing the efficacy of treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


May 3, 2021